Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 17.
Regarding claims 1 and 17, Applicant’s response and amendment(s) of 3/11/2022 and Terminal Disclaimer filed on 11/3/2021 have obviated any remaining rejections/objections to the claims and all such rejections/objections have been withdrawn. Furthermore, the closest prior art of record, WO 92/17097 to Falaise and U.S. Patent 5,765,241 to Macdonald fail to teach or disclose the limitations with respect to the reinforcing strap extending along the side of the bed sheet portion and terminating at a lower edge of the blanket portion in combination with the other required elements of the independent claim(s).  Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have claimed this combination of features in the designed configuration based on the teachings of the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/17/2022